NDFL 2458 (Rev. l 1/16) Judgmenl in a Criminai Case

 

Shccll
UNITED STATES DISTRICT CoURT
Northern District of Florida
UNITED STATES OF AMERICA JU})GMENT IN A CRIM'INAL CASE
V.

Case Number: 3: 1901'9-001/MCR

JAViER ooNzALEZ-VALDIV;A USM Numbe,.: 26335_017

Randall Lockhart (Appointed ~ AFPD)

 

Defendant’s Attcrncy

THE DEFENDANT:

 

§ pleaded guilty to count(s) One of the indictment on April 10, 2019

f:i pleaded nolo contendere to count(s)

 

which was accepted by the court.

|:[ was found guilty on count(s)
after a plea of not guilty.

'I`he defendant is adjudicated guilty of these offenses:

Title & Section Nature cf Offcnse Offense Ended Count
8 U.S.C. § l326(a) filegai Reentry by a Remcved Alien .ianua\y l, 2019 One
The defendant is sentenced as provided in pages 2 through w_ 5 ofthisjudgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
|:! The defendant has been found not guilty on count(s)

 

E Count(s) |:| is l:[ are dismissed on the motion of the United States.

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of naine,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. if ordered to
pay restitution, the defendant must notify the court and United States attorney of materiai changes in economic circumstances

April 10, 2019

 

Dale of ]m position chudgment

 
  

mS"_ignature of Jedge d _

M. Casey Rodgers, United States District Judge

 

Name and Title ofJudgc

Ap¢~n /0 ,2019

 

Date

 

 

NDFL 2453 (Rev. l i/lt')] Judgment in a Crimina| Case
Sheet 2 _ imprisonment

 

Judgment_Page __2 of
DEFENDANT: JAViER GONZALEZ-VALDIVLA

CASE NUMBER: 31190:‘9-00l/MCR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federai Bureau of Prisons to be imprisoned for a total term of:
Time Served since January 8, 2019 as to Count ()ne.

[:] The court makes the foiiowing recommendations to the Bureau of Prisons:

The defendant is remanded tc the custody ofthe United States Marsha[.

|:l The defendant shall surrender to the United States Marshal for this district

E at _ m a.rn. |:| p.rn. on

|____I as notified by the United States Marshal.

 

|:i The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:| before 2 p.m` On

 

l:i as notified by the United States Marshal.
|:| as notified by the Probation or Pretriai Services Office.

 

 

 

RETURN
l have executed thisjudgment as foliows:
Defendant deiivered on to
at , with a certified copy of this judgment
UNE'[`ED STATES MARSHAL
By

 

DEPUTY UNITED S'i`A'i`ES MARSHAL

 

NDFL 2458 (Rev. l l/I 6) Judgment in a Criminal Case
Sheet 3 w Supcrviscd Release

Judgmcnt_Pagc 3 of 5
DEFENDANT: JAVIER GONZALEZ-VALDIVIA
CASE NUMBER: 3:19€1'9-OOl/MCR

SUPERVISED RELEASE

Upon release E‘om imprisonment, you will be on supervised release for a term of : NO 'i.`ERM OF SUPERVISION lMPOSED.

MANDATORY CONDITIONS

,_..

You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controiled substance
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereaftcr, as determined by the court.
I:| The above drug testing condition is suspended, based on the court‘s determination that you

pose a low risk of future substance abuse. (check atapplicaare)

4. l:| You must cooperate in the collection of DNA as directed by the probation officer. (check afapplicable)

5. f:| You must comply with the requirements of the Sex Offender Registration and Notifrcation Act (42 U.S,C. § 16901, el seq.) as
directed by the probation officer, the Bureau of Priscns, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted cfa qualifying offense. (check grapplrcable)

6. [:] You must participate in an approved program for domestic violence (check yapph'cable)

You must comply with the standard conditions that have been adopted by this court as weil as with any other conditions on the attached
page

 

 

 

NDFL 2455 (Rev. ll/l6) Jurlgment in a Criminai Case
Sireet 5 _ Criminal Monetary Penaities

.ludgmcnt - Page 4 of 5

 

DEFENDANT: JAVIER GONZALEZ~VALD]VLA
CASE NUMBER: 3:l9cr9-001/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the totai criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JV'l`A Asscssment* Fine Restitution
TOTALS $ 0 - Remitted $ 0 ~ None $ 0 - Waived $ 0 ~ None
[:i The determination of restitution is deferred until . An slmended Judgmenr in a C."imina! Case 010 245€) will be entered

after such determination
i:i 'i`he defendant must make restitution (including community restitution) to the following payees in the amount listed below.
if the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. Iiowcver, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid. -

Narne of Payee Total Loss** Restitution Ordered Priority or Pcrcentage
TOTALS s $

i:| Restitution amount ordered pursuant to plea agreement $

ij The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(®. All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

i:i The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:i the interest requirement is waived for the |:| fine i:i restitution

i:| the interest requirement for the i:| fine |:| restitution is modified as follows:

* Justice for Victilns ofTraffrclcing Act of20l5, Pub. 1,. No. l l4-22.
** Findings for the total amount of losses are required under Chapters 109A, i 10, l lOA, and i 13A of Titie 18 for offenses committed on or
after Septemher l3, l99¢i, but before April 23, 1996.

 

 

NDFL 245B (Rcv. 11116) iudginent ina Crimina] Case

Sheet 6 j Scheduie of Payrncnts

 

Judgrnent--Page _Wm$”m Gf

DEFENDANT: .iAVIER GONZALEZ-VALDIVIA
CASE`. NUMBER: 3:19cr9-OOl/MCR

SCHEI)ULE OF PAYMEN'I`S

lllaving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A i::l L.ump sum payment of $ Mg Special Monetary Assessment, due immediately

Uniess the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonmentl All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’

E Payment in equal

E:| not later than , or

i:| in accordance with |:| C, l:l D, E E,or l:] Fbelow;or

l:l Payment to begin immediately (may be combined with l:| C, |:l D, or [:l F below); or

|:l Payment in equal (e.g., is'eekiy, monr.i'n'yl qrrcrr!e!‘.{)l) installments of $ OV€!‘ a period of

(e,g., months oryenr.s;), to commence (e.g., 30 01'60 driys) after the date of this judgment; or

(e.g., wee/n'y, monthly quarzer.lh)) installments of $ over a period of

(e.g., months or years), to commence (e.g.. 30 or 60 ricn)s) after release from imprisonment to a

term of supervision; or

|:l Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment The court will set the payment plan based on an assessment ofthe defendant’s ability to pay at that time; or

l:l Special instructions regarding the payment of criminal monetary penalties:

inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

E

i:l
l:|
ij

.toint and Several

Defendant and Co-Defendant Names and Case Numbers (incinding defendam nwnbe:;), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

l’ayments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) jVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 

